Title: Jared Sparks to James Madison, 30 March 1831
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Newyork,
                                
                                 March 30th. 1831
                            
                        
                        
                        Having recently engaged to write a life of Gouverneur Morris, which is to be published with a selection from
                            his writings, I take the liberty to apply to you for a few hints respecting the part he acted in the Convention of 1787.
                            From several quarters I have understood, that he was an active member, and had a good deal of weight and influence, but the
                            published account of that convention is so meagre, such a very skeleton of dry bones with hardly a sinew, muscle, or
                            ligature, to tell that it was a living thing, that it is impossible to ascertain from it the relative standing or
                            prevailing views of any member.
                        Was Morris with Hamilton on the prominent doctrines of the Constitution, or did he incline to the more
                            democratic side? Was he a frequent speaker, and an efficient member? Was he the author of any of the important features of
                            the constitution? Did he set forth any particular views, which he labored to enforce & establish?
                        I have been told by several persons, who professed to know the fact, that the constitution in its present
                            form and language is from his pen; that is, after all debates were finished, and each particular had been adopted in
                            substance, the instrument was then put into his hands to be wrought into proper phraseology & style. His friends
                            here are in the habit of thinking, that much is due to him for the clear, simple, & expressive language in which
                            the constitution is clothed.
                        The following anecdote is also current among those, who suppose themselves well informed on the point. During
                            the sitting of the convention G. Morris was absent several days to attend the funeral of his mother. On his return he
                            called at the house of Robert Morris, where he found Washington, who, with R. Morris, was much dejected at what they
                            deemed the deplorable state of things in the convention. Debates had run high, conflicting opinions were obstinately
                            adhered to, animosities were kindling, some of the members were threatening to go home, and at this alarming crisis a
                            dissolution of the Convention was hourly to be apprehended. Instructed in these particulars, G. Morris went into the
                            convention on the day following, and spoke with such eloquence and power on the necessity of union, of partial sacrifices,
                            & temperate discussion, that he effected a change in the feelings of the members, which was the means of restoring
                            harmony, and ultimately of effecting the objects of the convention. It is added, that, as his absence had prevented his
                            partaking of the warmth, which had grown out of the previous discussions, his counsel & apparent disinterestedness
                            had the greater effect. Do you recollect any incident of this sort?
                        You will doubtless excuse me for troubling you with the above questions, since there is no other source,
                            written or unwritten, to which I can apply for information, and since the world is become so curious to know all that
                            pertains to the origin & history of the Constitution. Whatever you may think proper to communicate on this
                            subject, I trust will be used with discretion. In touching on that part of Mr Morris’s life, I shall take an opportunity
                            to speak of the convention according to such light as I shall possess.
                        Many of Mr Morris’s papers are curious and interesting, particularly those written in France, and other
                            parts of Europe. Among them is a Diary in twelve volumes. All his papers are now in my hands, and the work will be ready
                            for the press in the coming summer, & published before any part of Washington’s papers. There will probably be
                            three volumes. His political dogmas will accord but little with the tone of public feeling at the present day, but the
                            mass of his papers will make a valuable addition to our historical literature.
                        You will see that the constitution, in your own lucid and impressive views of that instrument, has been ably
                            defended at the public dinner recently given to Mr Webster in this city. That the nation may never want such expositors
                            and such defenders, should be the prayer of every American who loves his country, and would perpetuate its freedom and
                            glory.
                        When your convenience will allow you to reply to this letter, please direct to me at Boston.
                        With respectful remembrances and kind regards to Mrs Madison, I beg you will accept the assurances of the
                            perfect respect & sincere esteem with which I am, dear Sir, your much obliged & most obt. sert.
                        
                        
                            
                                Jared Sparks
                            
                        
                    